PER CURIAM.
We affirm the judgment and sentence in this case. However, we remand to the trial court for correction of clerical errors on the judgment and sentence as follows. The judgment should be corrected to reflect that appellant was convicted after a non-jury trial, rather than after a plea of nolo contendere. Additionally, the judgment incorrectly lists section 843.01 as the applicable statute for resisting arrest without violence. The correct statutory reference is section 843.02. The public defender’s motion to withdraw as counsel for appellant pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), is granted.
STONE, C.J., and GUNTHER and GROSS, JJ., concur.